DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al (US Publication 2021/0067976 A1) in view of Chu et al (US Patent 10,257,859 B1).
Regarding to claims 1, 11, and 19, Cariou discloses a device 900 (fig. 9) comprising: one or more processors 902 (page 9 paragraph 0108) configured to: perform 702 a measurement of a channel indicative of a power level of one or more signals detected in the channel (fig. 7 page 8 paragraph 0091); compare 706 the measurement to a threshold (page 8 paragraph 0095); and determine 708, responsive to the comparison, whether the channel is occupied or unoccupied (page 8 paragraph 0096).
Cariou fails to teach for the threshold having a value that is a continuous monotonic function having a sloped region between a first region having a first constant value and a second region having a second constant value, the sloped region comprising a function of a maximum transmit power of the device and at least one of the first constant value or the second constant value.
However, Chu discloses a device 130 (fig. 1) to determine a busy/idle status of a channel (col. 3 line 60-col. 4 line 9) via comparing a threshold having a value that is a continuous monotonic function (noted curve 210 is linearly monotonic) having a sloped region (area between TX_PWR and TX_PWRREF) between a first region (area from 0 to start of slope) having a first constant value (OBSS_NO_PDMAX) and a second region (area after end of slope) after having a second constant value (OBSS_NO_PDMIN), the sloped region comprising a function of a maximum transmit power of the device and at least one of the first constant value or the second constant value (fig.2 col. 9 lines 6-38).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the energy detection threshold as taught by Chu into Cariou’s system for spatial re-use and that’s adjustable dynamically.
Regarding to claims 2, 3, and 12, Cariou discloses determine, responsive to the power level being greater than the threshold, that the channel is occupied and unavailable for the device to access for communications; and determine, responsive to the power level being less than the threshold, that the channel is unoccupied and available for the device to access for communications (page 2 paragraph 0027).
Regarding to claims 4 and 13, Cariou discloses all the limitations with respect to claims 1 and 11, except for determining, by the device, the threshold according to the function of the sloped region, when the maximum transmit power of the device is within a range of the sloped region. However, Chu discloses the threshold 215 is determining according to the function of the sloped region 210, when the maximum transmit power of the device is within a range of the sloped region (col. 9 lines 22-25). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the energy detection threshold as taught by Chu into Cariou’s system for dynamic adjustments.
Regarding to claims 5 and 14, Cariou discloses all the limitations with respect to claims 1 and 11, except for determine that the threshold is the first constant value when the maximum transmit power of the device is within a first range of the first region, and that the threshold is the second constant value when the maximum transmit power of the device is within a second range of the second region. However, Chu discloses determine that the threshold 215 is the first constant value (OBSS_NO_PDMAX) when the maximum transmit power of the device is within a first range of the first region, and that the threshold is the second constant value (OBSS_NO_PDMIN) when the maximum transmit power of the device is within a second range of the second region (col. 9 lines 22-25). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the energy detection threshold as taught by Chu into Cariou’s system for dynamic adjustments.
Regarding to claims 7 and 16, Cariou discloses all the limitations with respect to claims 1 and 11, except for a gradient of the sloped region is a constant value. However, Chu discloses a gradient (linear) of the sloped 210 region is a constant value (col. 6 lines 60-63). Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the gradient of a slope as taught by Chu into Cariou’s system for dynamic adjustments of energy detection threshold.
Regarding to claim 18, Cariou discloses the device includes at least one of a mobile terminal, user equipment or device, access point or base station (fig. 1 page 4 paragraph 0054).
Allowable Subject Matter
Claims 6, 8-10, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467